Exhibit 99.2 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF EARNINGS (unaudited) Three months ended March 31, (millions of U.S. dollars, except per share amounts) 2009 2008 Revenues 3,124 1,834 Cost of sales, selling, marketing, general and administrative expenses (2,378 ) (1,435 ) Depreciation (253 ) (121 ) Amortization (119 ) (62 ) Operating profit 374 216 Net other expense (note 7) (1 ) (26 ) Net interest (expense) income and other financing costs (note 8) (96 ) 39 Income taxes (49 ) (34 ) Tradeweb ownership interests, net of tax (note 15) (4 ) (2 ) Earnings from continuing operations 224 193 Earnings from discontinued operations, net of tax (note 9) 4 1 Net earnings 228 194 Dividends declared on preference shares (1 ) (2 ) Earnings attributable to Thomson Reuters Corporation common shares and Thomson Reuters PLC ordinary shares 227 192 EARNINGS PER SHARE (note Basic earnings per share: From continuing operations $ 0.27 $ 0.30 From discontinued operations - - Basic earnings per share $ 0.27 $ 0.30 Diluted earnings per share: From continuing operations $ 0.27 $ 0.30 From discontinued operations - - Diluted earnings per share $ 0.27 $ 0.30 The related notes form an integral part of these consolidated financial statements. 35 THOMSON REUTERS CORPORATION CONSOLIDATED BALANCE SHEET (unaudited) (millions of U.S. dollars) March 31, 2009 December 31, 2008 ASSETS Cash and cash equivalents 1,251 841 Accounts receivable, net of allowances 1,760 1,780 Prepaid expenses and other current assets 926 952 Deferred income taxes 100 100 Current assets 4,037 3,673 Computer hardware and other property, net 1,480 1,555 Computer software, net 1,283 1,298 Identifiable intangible assets, net 8,406 8,596 Goodwill 19,044 19,348 Other non-current assets 1,493 1,550 Total assets 35,743 36,020 LIABILITIES AND SHAREHOLDERS’ EQUITY Liabilities Short-term indebtedness 5 13 Accounts payable and accruals 2,216 2,710 Deferred revenue 1,277 1,196 Current portion of long-term debt and finance lease obligations 664 672 Current liabilities 4,162 4,591 Long-term debt and finance lease obligations (note 16) 7,370 6,834 Other non-current liabilities 1,760 1,723 Deferred income taxes 2,769 2,674 Minority interest in equity of consolidated affiliate (note 15) 78 72 Shareholders’ equity Capital 11,160 11,135 Retained earnings 10,966 10,969 Accumulated other comprehensive loss (2,522 ) (1,978 ) Total shareholders’ equity 19,604 20,126 Total liabilities and shareholders’ equity 35,743 36,020 Contingencies (note 13) The related notes form an integral part of these consolidated financial statements. 36 THOMSON REUTERS CORPORATION CONSOLIDATED STATEMENT OF CASH FLOW (unaudited) Three months ended March 31, (millions of U.S. dollars) 2009 2008 Cash provided by (used in): OPERATING ACTIVITIES Net earnings 228 194 Remove earnings from discontinued operations (4 ) (1 ) Add back (deduct) items not involving cash: Depreciation 253 121 Amortization 119 62 Deferred income taxes (11 ) (53 ) Other, net 54 88 Changes in working capital and other items (note 17) (388 ) (113 ) Cash used in operating activities – discontinued operations (note 9) - (14 ) Net cash provided by operating activities 251 284 INVESTING ACTIVITIES Acquisitions, less cash acquired (note 14) (20 ) (123 ) Proceeds from (payments for) disposals of discontinued operations, net of income taxes paid (note 9) 22 (53 ) Proceeds from other disposals, net of income taxes paid - 154 Capital expenditures, less proceeds from disposals (193 ) (108 ) Other investing activities (6 ) (12 ) Other investing activities of discontinued operations (note 9) - (7 ) Net cash used in investing activities (197 ) (149 ) FINANCING ACTIVITIES Proceeds from debt (note 16) 609 1,679 Repayments of debt (note 16) (3 ) (400 ) Net (repayments) borrowings under short-term loan facilities (10 ) 354 Dividends paid on preference shares (1 ) (2 ) Dividends paid on common and ordinary shares (228 ) (126 ) Other financing activities, net (2 ) 2 Net cash provided by financing activities 365 1,507 Translation adjustments (9 ) 83 Increase in cash and cash equivalents 410 1,725 Cash and cash equivalents at beginning of period 841 7,497 Cash and cash equivalents at end of period 1,251 9,222 The related notes form an integral part of these consolidated financial statements. 37 THOMSON REUTERS CORPORATION CONSOLIDATED
